Citation Nr: 1523273	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-29 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The issue of entitlement to a rating in excess of 20 percent disabling for sacralization, L-5 with degenerative joint disease and degenerative disc disease has been raised by the record in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA system to ensure total review of the evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On the Veteran's October 2013 VA Form 9, he requested a videoconference hearing before the Board.  In May 2014, the RO provided notice to the Veteran of a scheduled August 2014 videoconference hearing.  The Veteran failed to appear at the scheduled hearing.  However, in a February 2015 correspondence, the Veteran stated that he was misinformed about the hearing and therefore did not report.  He requested that he be afforded another hearing.  The Board finds that the Veteran has requested a new hearing and provided good cause for having missed the August 2014 hearing.  Therefore, the AOJ should reschedule the Veteran for another videoconference hearing and notify him of the scheduled date and time. 




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference Board hearing.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) and should associate a copy of such notice with the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






